ORDER
An application of the claimant, Frank L. Spiker, III, for an award under the West Virginia Crime Compensation Act, was filed December 3, 1993. The claimant is the adoptive father of Mattnew A. Spiker, an infant child. The report of the Claim Investigator, filed June 15, 1994, determined that the child was the victim of criminally injurious conduct sometime between January 3, 1989 and April 9, 1989. The child was physically abused and neglected by his natural parents. No award was recommended by the Claim Investigator since the claimant suffered no unreimbursed medical expenses.
According to the victim’s medical records, it appears that he has suffered permanent injuries, and it is unlikely that he will be able to function as a normal person. Any claim for future medical expenses incurred by the claimant on behalf of the victim would be appropriately filed at the time the expenses are incurred.
The Court further finds that the severity of the victim’s injuries entitle him to an award for pain and suffering pursuant to W.Va. Code §14-2A-14(g), in effect at'the time, in the amount of $15,000.00 as set out below.
Frank L. Spiker, III & Tamela Leigh Spiker, as guardian of Matthew A. Spiker c/o F. Samuel Byrer Attorney at Law P. O. Box 487
ENTERED: May 18, 1995
Charles Town, WV 25414 (pain & suffering).$15,000.00
David W. Baker, Judge